Title: To Thomas Jefferson from William Armistead Burwell, 7 August 1806
From: Burwell, William Armistead
To: Jefferson, Thomas


                        
                            Dr Sir,
                            
                            Liberty August 7th 1806—
                        
                        I left home on a visit to poplar forest in the expectation of seeing you & passing some days in your
                            company, but was informed you had returned to Monticello; the enclosed letter was received last Sunday, & is forwarded
                            for your inspection. after whatever course you deem most eligible please prescribe, conscious as I am of the purity of
                            your motives & the correctness of your political views, My exertions shall always be readily employ’d to dispel any
                            delusion which sophistry or misrepresentation may produce in public opinion.
                        Mr. Clarke has resigned & a writ of Election has issued I
                            have declared myself a Candidate and as yet have heard of no certain opposition—
                  Accept my best
                            wishes for your happiness
                        
                            William A. Burwell
                            
                        
                    